Citation Nr: 0712903	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  02-15 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lung cancer, 
claimed as due to Agent Orange exposure, for accrued 
purposes.

2.  Entitlement to an effective date earlier than January 1, 
2002, for the payment of dependency and indemnity 
compensation (DIC) for service connection for cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Christopher A. Somers, 
Attorney at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The veteran served on active duty from July 1945 to August 
1946 and from August 1948 to November 1970.  He had service 
in Vietnam from July to December 1965.  He died in May 1998.  
The appellant is the veteran's surviving spouse.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO).

These claims were remanded by the Board in December 2003 for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  At the time of the veteran's death, there was no 
competent evidence of a nexus between lung cancer and the 
veteran's service, to include manifestations of lung cancer 
within one year following discharge from service or within 30 
years following the veteran's last exposure to an herbicide 
agent.

2.  A claim for service connection for cause of the veteran's 
death, which included respiratory cancer in a veteran who was 
exposed to Agent Orange, was received on August 13, 1998.  
Lung cancer was first shown earlier in 1998.

3.  As of January 1, 2002, the 30-year presumption period 
following the last exposure to an herbicide agent for 
respiratory cancer associated with Agent Orange exposure was 
lifted.

4.  The effective date for an award based upon a liberalizing 
regulation cannot be earlier than the date the liberalizing 
regulation became effective.


CONCLUSIONS OF LAW

1.  Lung cancer was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service, to 
include based upon exposure to Agent Orange, for the purposes 
of accrued benefits.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.400, 3.1000 (2006).

2.  The criteria for an effective date earlier than January 
1, 2002, for the award of DIC based on service connection for 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.114 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2006) redefined VA's duty 
to assist the claimant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in an October 2006 letter, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate claims for service 
connection for accrued purposes and an earlier effective 
date, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that was 
relevant to the claims.  That letter also informed the 
appellant how disability evaluations and effective dates are 
assigned and the type evidence which impacts those 
determinations.  Further, the December 2006 supplemental 
statement of the case reflects the RO's readjudication of the 
claims after providing that notice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, 20 Vet. App. 536 (2006); see also, Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case is sufficient to cure a 
timing defect).  Thus, all notice requirements were met.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consists of private 
medical records and a VA medical opinion.  

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159(b), 20.1102 (2006).  The appellant has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

II.  Service Connection for Accrued Purposes

The veteran had filed a claim for service connection for lung 
cancer in March 1998.  He died two months later prior to the 
promulgation of a decision.  

Although the veteran's claim for service connection for lung 
cancer terminated with his death, the regulations set forth a 
procedure for a qualified survivor to carry on, to a limited 
extent, a deceased claimant's claim for VA benefits by 
submitting a timely claim for accrued benefits.  38 U.S.C.A. 
§ 5121; see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Thus, while the appellant's claim for accrued benefits in 
this appeal is separate from the veteran's claim, the accrued 
benefits claim is a "derivative of" the veteran's claim 
and, by statute, the appellant takes the veteran's claim as 
it stood on the date of his death.  Zevalkink v. Brown, 102 
F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 
1296 (Fed. Cir. 1998).  

In the instant case, the veteran died in May 1998, and 
therefore only the evidence then of record may be considered 
in the claim for accrued benefits.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for malignant tumors 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a) (1998).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
had a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (1998).

In 1998, the following diseases were determined to be 
service-connected, if the requirements of 38 C.F.R. § 
3.307(a) were met, even if there was no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116 (West 1991); 38 C.F.R. § 3.309(e) (1998).  All of the 
presumptive cancers, with the exception of respiratory 
cancers, were presumed to have been incurred during active 
military service as a result of exposure to Agent Orange, if 
manifest to a degree of 10 percent or more at any time 
subsequent to exposure to Agent Orange during active service.  
38 C.F.R. § 3.307(a)(6)(ii) (1998).  Respiratory cancers 
needed to manifest within 30 years after the last date on 
which the veteran was exposed to an herbicide agent during 
active service.  Id.  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

At the time of the veteran's death, the evidence of record 
consisted of service medical records, the veteran's 
application for benefits, a 1982 VA examination report, and 
the death certificate.  

The service medical records were silent for any findings 
pertaining to the lungs, to include a diagnosis of lung 
cancer.  The record reflects the veteran served in Vietnam 
from July 1965 to December 1965.  The veteran's lungs were 
not examined in 1982.  In the veteran's application for 
compensation, submitted in March 1998, he indicated he was 
seeking service connection for cancer of the right lung.  He 
reported he had been treated by private physicians at a 
private facility from March 1, 1998, to the present for lung 
cancer.  The death certificate showed that the veteran died 
from acute circulatory shock with other significant 
conditions of acute renal failure, pneumonia, squamous cell 
carcinoma, lung carcinoma, and chronic obstructive pulmonary 
disease.  Shortly after his death records were received of 
private treatment from March to May 1998, showing the lung 
cancer.

The Board has carefully reviewed the evidence of record at 
the time of the veteran's death and finds that the 
preponderance of the evidence is against the grant of service 
connection for cancer of the lung.  Initially, it appears the 
veteran was not claiming he incurred lung cancer during 
service or that it manifested to a compensable degree within 
one year following discharge from service.  Even if he was, 
there is no competent evidence that it was shown during or 
soon after discharge from service.  

The veteran served in Vietnam, and thus he is presumed to 
have been exposed to an herbicide agent.  Additionally, he 
was diagnosed with one of the conditions that is associated 
with exposure to Agent Orange.  However, the veteran last 
served in Vietnam in December 1965, and the first showing of 
lung cancer is in 1998, which is more than 30 years after the 
last date on which the veteran was exposed to an herbicide 
agent during active service.  Thus, service connection on a 
presumptive basis was not warranted at the time of death.  38 
C.F.R. §§ 3.307(a)(6)(ii); 3.1000.

Essentially, there is no competent evidence of a nexus 
between cancer of the lung and the veteran's service, to 
include any evidence of continuity of symptomatology.  While 
the veteran's application would indicate he felt that lung 
cancer was due to service, and the appellant currently claims 
the same relationship, they are not competent to provide such 
a nexus, as that requires a medical opinion.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

The Board notes that the appellant has argued that the RO's 
denial of service connection for lung cancer for accrued 
purposes is contrary to the April 2002 Board decision and the 
stipulations resulting from Nehmer v. United States Veterans' 
Administration, 32 F. Supp 2d 1175 (N.D. Cal. 1999).  The 
Board will address her two arguments separately.

As to her argument regarding the April 2002 Board decision, 
in that decision, the Board awarded service connection for 
cause of the veteran's death.  In making that determination, 
the Board noted that the requirement that respiratory cancer 
be manifested to a compensable degree within 30 years after 
exposure to an herbicide agent had been removed during the 
appeal period, and thus the law now held that if a veteran 
developed lung cancer at any time during his lifetime and had 
been exposed to an herbicide agent, service connection would 
be presumed to have been incurred during service.  See 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001), now codified as amended 
at 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309).  It was on 
this basis that the Board determined service connection for 
lung cancer was warranted.  

As stated above, the law that applies in an accrued benefits 
claim is the law extant at the time of the veteran's death.  
38 C.F.R. § 3.1000.  That is, for an award of accrued 
benefits, entitlement would have to be shown under the laws 
at the time.  In 1998, the 30-year presumptive period 
requirement was in place for respiratory cancers.  Thus, the 
change in the law that became effective January 1, 2002, does 
not apply to the accrued benefits claim.  The veteran, 
despite this change in law, could not have established 
entitlement to service connection prior to January 1, 2002.  
As such, payment to him, and hence accrued benefits for that 
time is legally precluded.  Therefore, while service 
connection for cause of the veteran's death was warranted 
based upon a change in the law, the claim for service 
connection for respiratory cancer for accrued purposes was 
not warranted based upon both the law and the facts that 
existed in the record at the time of the veteran's death.  

The appellant has argued that the private medical records 
show that the veteran had received treatment for lung cancer 
prior to April 1998, essentially asserting that lung cancer 
may have manifested prior to the 30-year period following the 
veteran's exposure to an herbicide agent.  However, such 
records were not in the claims file at the time of the 
veteran's death.  Furthermore, there is nothing to suggest 
that the time period would or could be moved backward from 
March 1998 to December 1995.  There is nothing on file then 
or now suggesting lung cancer for over 2 years before it was 
first clinically demonstrated.  Unlike VA medical records, 
private medical records are not considered to be in 
constructive possession by VA.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (VA medical records are in constructive 
possession of the agency).  Thus, because the private medical 
records were not in the claims file at the time of the 
veteran's death, they are not considered to be part of the 
record.  Nevertheless, even if they were in the claims file 
at the time of the veteran's death, it would not change the 
outcome of this claim, as there still was no competent 
evidence of a nexus between the post service diagnosis of 
lung cancer and the veteran's service to include evidence 
that lung cancer was manifested to a compensable degree 
within one year following discharge from service or within 
30 years following the veteran's last exposure to an 
herbicide agent.  

As to the argument that the RO's denial of service connection 
for lung cancer for accrued purposes is in conflict with the 
Nehmer stipulations, the appellant's belief that the 
stipulations apply to her claim for accrued benefits is 
misplaced.  The issue is whether service connection for lung 
cancer is warranted for accrued purposes.  The Nehmer 
stipulations involve the issue of effective dates, which is 
not the issue on this particular claim.  Thus, the Nehmer 
stipulations do not apply to the appellant's claim for 
accrued benefits.  .

As of the date of the veteran's death and for the reasons 
stated above, the preponderance of the evidence was against 
the claim of entitlement to service connection for cancer of 
the lung, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

III.  Earlier Effective Date

The appellant has been awarded DIC based on service 
connection for cause of the veteran's death, effective 
January 1, 2002.  She argues that she warrants an effective 
date going back to the first day of the month in which the 
veteran died, as she filed her claim for service connection 
for cause of the veteran's death within one year of the 
veteran's death.  See 38 U.S.C.A. § 5110(d)(1) (stating that 
service connection for cause of the veteran's death will be 
awarded as of the first day of the month in which the death 
occurred if the claim is filed within one year from the date 
of death).  

The Board notes that the veteran died in May 1998.  The death 
certificate showed that the veteran died from acute 
circulatory shock with other significant conditions of acute 
renal failure, pneumonia, squamous cell carcinoma, lung 
carcinoma, and chronic obstructive pulmonary disease.  The 
appellant's claim for entitlement to service connection for 
cause of the veteran's death was received in October 1998.  
The veteran's death certificate showed that lung cancer had 
contributed to his death.  At the time of the veteran's 
death, lung cancer was a presumptive disease associated with 
herbicide exposure, but it needed to have manifested to a 
compensable degree within 30 years following the last date 
the veteran was exposed to an herbicide agent.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).

Initially, VA had denied the claim for service connection for 
cause of the veteran's death because it had determined that 
the veteran's death was not due to a disease or injury 
incurred during service.  It specifically found that there 
was no evidence that lung cancer was manifested to a 
compensable degree within 30 years after exposure to an 
herbicide agent or within one year of discharge from service.  

While the claim was in appellate status, Congress passed the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001), wherein it removed the 
requirement that respiratory cancer be manifested to a 
compensable degree within 30 years after exposure to an 
herbicide agent.  It was upon this basis that the Board, in 
an April 2002 decision, determined that service connection 
for cause of the veteran's death was warranted.  Thus, there 
was a change in the law during the appeal period, which 
constitutes a liberalizing law or VA issue that allowed the 
appellant's claim to be granted.

The Court has previously held that "where the law or 
regulation changes after a claim has been filed but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant . . . 
will apply unless Congress provided otherwise or permitted 
the Secretary to do otherwise and the Secretary did so."  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), overruled 
on other grounds by Kuzma v. Principi, 341 F.3d 1327, 1328 
(Fed. Cir. 2003).  The Federal Circuit clarified this rule in 
Kuzma by holding that a statute may have such a retroactive 
effect if Congress clearly intends that result.  Kuzma, 
341 F.3d at 1328 (citing Landgraf v. USI Film. Prods, 511 
U.S. 244, 272-73 (1994) and holding that section 3(a) of the 
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 
114 Stat.2096, could not be applied retroactively because 
Congress made no mention of such an intention).  

Under 38 U.S.C.A. § 5110(g), it states the following: 

Subject to the provisions of section 5101 
of this title, where compensation . . . 
is awarded or increased pursuant to any 
Act or administrative issue, the 
effective date of such award or increase 
shall be fixed in accordance with the 
facts found but shall not be earlier than 
the effective date of the Act or 
administrative issue.  In no event shall 
such award or increase be retroactive for 
more than one year from the date of 
application therefor or the date of the 
administrative determination of 
entitlement, whichever is earlier.

See also 38 C.F.R. § 3.114(a) (2006).  Under that regulation, 
VA clarifies that if a claim is reviewed at the request of a 
claimant received within one year from that date, benefits 
may be authorized from the effective date of the law or VA 
issue.  38 C.F.R. § 3.114(a)(1) (2006).  

The appellant argues that the part of the statute that 
applies to her claim is subsection (d) as opposed to 
subsection (g) since she filed her claim in October 1998, and 
the veteran died in May 1998.  She also appears to assert 
that the stipulations in Nehmer apply to her claim for 
service connection for cause of the veteran's death, which 
would also allow her an effective date of May 1998 for the 
award of service connection for cause of the veteran's death.

Prior to determining the merits of the appellant's appeal, it 
is beneficial to discuss a series of court decisions that 
address establishing the effective date for disabilities 
associated with Agent Orange exposure.

In May 1989, the United States District Court for the 
Northern District of California (District Court) voided all 
denials of Agent Orange claims based on the regulations that 
became effective on September 25, 1985.  Nehmer v. United 
States Veterans' Administration, 712 F. Supp. 1404, 1409 
(N.D. Cal. 1989) (Nehmer I).  The District Court later 
clarified its ruling, holding that the covered claims were 
those in which the disease or cause of death was later found 
to be service connected under valid VA regulations.  Nehmer 
v. United States Veterans' Administration, 32 F. Supp. 2d 
1175, 1183 (N.D. Cal. 1999) (Nehmer II).

In May 1991, the United States government and the plaintiffs 
in the Nehmer litigation entered into a stipulation according 
to which VA would readjudicate claims the denials of which 
were voided by Nehmer I.  Nehmer v. United States Veterans' 
Administration, No. CV-86-6160 (N.D. Cal. May 17, 1991) 
(Nehmer Stipulation).  The effective date of any resulting 
award of benefits would be based on the filing date of the 
original claim, for claims originally filed before May 3, 
1989 (Stipulation 1), or on the later of the filing date of 
the claim or the date of disability or death of the veteran, 
for claims filed after May 3, 1989 (Stipulation 2).  See 
Williams v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 
2002).

The Nehmer stipulations were later incorporated into a final 
regulation, 38 C.F.R. § 3.816, that became effective on 
September 24, 2003.  That regulation defines a "Nehmer class 
member" to include the surviving spouse of a deceased 
Vietnam veteran who died from a covered herbicide disease, to 
include respiratory cancers. 38 C.F.R. § 
3.816(a)(1)(ii),(2)(viii).  The regulation further provides 
that where a "Nehmer class member" is entitled to service 
connection cause of the veteran's death for a death from a 
covered herbicide disease, and VA denied such benefits in a 
decision issued between September 25, 1985, and May 3, 1989, 
the effective date of the award will be the later of the date 
VA received the claim on which the prior denial was based or 
the date the death occurred.  38 C.F.R. § 3.816(d)(1).  If 
the claim was either pending before VA on May 3, 1989 or was 
received by VA between that date and the effective date of 
the statute or regulation establishing a presumption of 
service connection for the covered herbicide disease that 
caused the death, the effective date will be the later of the 
date such claim was received by VA or the date the death 
occurred.  If the claim for service connection for cause of 
the veteran's death was received within one year from the 
date of the veteran's death, the effective date of the award 
would be the first day of the month in which the death 
occurred.  38 C.F.R. § 3.816(d)(3).  Finally, if the 
requirements of paragraph (d)(1) or (d)(2) are not met, the 
effective date of the award shall be determined in accordance 
with §§ 3.114 and 3.400.  38 C.F.R. § 3.816(d)(4).  

Respiratory cancers, to include lung cancer, were added to 
the list of diseases associated with exposure to herbicide 
agents as of June 9, 1994, where certain requirements were 
satisfied.  See 59 Fed. Reg. 29,723 (June 9, 1994).  The 
"certain requirements" that must have been satisfied were 
that the respiratory cancer manifested to a compensable 
degree within 30 years after the last date on which the 
veteran was exposed to an herbicide agent.  See id.

The Board has carefully reviewed the evidence of record and 
the laws and regulations applicable to her claim and finds 
that an effective date earlier than January 1, 2002, for the 
award of service connection for cause of the veteran's death 
is legally precluded based on the facts in this case.  The 
reasons follow.

The appellant appropriately defines the type of issues that 
the Nehmer stipulations address.  In a VA Form 9, Appeal to 
the Board, received in October 2002, she argues the 
following:

In Nehmer, the Court held that whenever 
the VA service connects a disease as a 
presumptive Agent Orange condition, the 
VA becomes responsible for assigning an 
effective date for benefits that is the 
date that the claim was filed, not the 
effective date of the regulation adding 
the disease to the list of presumptive 
conditions.  

(Emphasis added.)

The Board specifically finds that while the appellant is a 
Nehmer class member, see 38 C.F.R. § 3.816(b)(1),(2)(viii), 
she does not meet the requirements under the Nehmer 
stipulations that would entitle her to an effective date 
earlier than January 1, 2002, for the award of service 
connection for cause of the veteran's death, see 38 C.F.R. 
§ 3.816(d)(1)-(4).  As properly stated by the appellant, the 
Nehmer stipulations apply when VA adds a disease to the list 
of presumptive conditions associated with Agent Orange 
exposure.  See italics above.  Here, at the time the 
appellant filed her claim for entitlement to service 
connection for cause of the veteran's death in October 1998, 
lung cancer was already a presumptive disease associated with 
herbicide exposure.  See 59 Fed. Reg. 29,723 (June 9, 1994) 
(adding respiratory cancers as a presumptive disease 
associated with herbicide exposure as of June 9, 1994).  
Thus, the disease already had been added before the 
appellant's claim was received.  

The change in the law (the liberalizing law) that occurred 
during the appeal period in the appellant's claim did not 
involve "adding [lung cancer] to the list of presumptive 
conditions," but rather it extended the manifestation period 
under an existing presumption.  To reiterate, the change in 
the law that occurred as of January 1, 2002, did not add lung 
cancer to the list of presumptive conditions associated with 
herbicide exposure (that disease process had been added back 
in June 1994).  Thus the Nehmer stipulations would not apply 
to the appellant's claim.

Further supporting the Board's finding that the Nehmer 
stipulations would not apply to the appellant's claim is the 
fact that the law that removed the 30-year presumptive period 
for lung cancer to manifest after the veteran had been last 
exposed to the herbicide agent was an act by Congress (as 
opposed to VA).  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  The Nehmer stipulations address what VA must do when 
it determines that service connection is warranted for a 
disability due to herbicide exposure.  Therefore, the change 
in the law was not a VA rule within the meaning of the Nehmer 
stipulation, and VA would lack authority to depart from the 
effective date specified by Congress.

Accordingly, the Board finds that the award of service 
connection for cause of the veteran's death was based upon 
the liberalizing law that removed the 30-year presumption 
period for lung cancer associated with herbicide exposure, 
which became effective as of January 1, 2002.  As stated 
above, the effective date based upon a liberalizing law or VA 
issue cannot be earlier than the effective date of the Act or 
administrative issue.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114(a)(1); see also 38 C.F.R. § 3.816(d)(4) (stating that 
the effective date shall be determined in accordance with 
§§ 3.114 and 3.400.  Therefore, an effective date earlier 
than January 1, 2002, for the award of service connection for 
cause of the veteran's death cannot be awarded.  See id.

The Board has considered whether there was evidence to 
support the appellant's claim for service connection for 
cause of the veteran's death on a direct basis (whether a 
respiratory disorder was shown in service) and on a 
presumptive basis (whether cancer was manifested to a 
compensable degree within one year following discharge from 
service or whether lung cancer was manifested to a 
compensable degree within 30 years after the last date on 
which the veteran was exposed to an herbicide agent) in 
determining whether an earlier effective date is warranted.  
If it was determined that the veteran had developed a 
respiratory disorder (one of the ones listed on the death 
certificate) in service or that he developed cancer within 
one year following discharge from service or lung cancer 
within 30 years following the last date he was exposed to an 
herbicide agent, the appellant would be entitled to an 
effective date going back to the month that the veteran died.  
However, the Board finds that the preponderance of the 
evidence is against such a finding.

The appellant has argued that lung cancer was shown within 
the 30 years following the veteran's last exposure to an 
herbicide agent, and she bases it, in part, on a finding made 
in an April 24, 1998, private medical record, where the 
examiner stated, "The patient is a 69-year-old male with a 
previous history of squamous cell carcinoma of the lung 
receiving radiation treatments."  She argues that the 
veteran was treated for lung cancer well before March 1998, 
which was the date that the RO had used in determining that 
lung cancer had not been manifested to a compensable degree 
within the 30-year period following the last time the veteran 
would have been exposed to an herbicide agent.  Again, the 
veteran served in Vietnam from July 1965 to December 1985-
thus, the 30-year period ended in December 1995.  There is 
nothing of record to indicate that he was treated as early as 
December 1995 for lung cancer.

The evidence in the claims file does not support the 
appellant's argument that cancer was shown well before March 
1998.  For example, when the veteran filed his claim for 
service connection for lung cancer in March 1998, he did not 
indicate on the VA Form 21-526, Veteran's Application for 
Compensation or Pension, that he had received treatment for 
lung cancer prior to March 1, 1998.  When asked to list the 
civilian physicians and hospitals where the veteran had been 
treated for the "sickness, injury, or disease for which" he 
claimed service connection before, during, or since service, 
the veteran listed only the private hospital and indicated he 
had been treated there from March 1, 1998.  He listed no 
prior treatment for lung cancer.  

Additionally, a March 2, 1998, private medical record 
indicates that the veteran had been brought to the emergency 
room the day before and "found to have right lung tumor with 
possible effusion and collapse of the lung."  The examiner 
stated that, as a result, the veteran had been admitted for 
further management.  The examiner noted that the veteran's 
past medical history involved an auto accident in 1980, 
gallbladder surgery in 1977, and that the veteran 
"[o]therwise, denie[d] any history of hypertension, 
diabetes, heart, lung, kidney, or thyroid problems."  
(Emphasis added.)  Such statements would not indicate a prior 
history of lung cancer with radiation treatment, as the 
appellant has alleged.  The veteran specifically denied a 
prior medical history of lung problems when he was admitted 
to the hospital in March 1998, but had the wherewithal and 
memory to report gallbladder surgery in 1977 and an auto 
accident in 1980.  This is evidence against a finding that 
the veteran had been diagnosed with lung cancer prior to 
March 1998, as it would seem likely that he would have 
remembered had he been treated for lung cancer (to include 
radiation treatment).

There is a separate private medical record, dated March 1, 
1998, wherein the physician stated that according to the 
appellant, the veteran had had a gradual and rather 
progressive degradation in his condition over the past 
several months.  The appellant reported the veteran used to 
smoke but had stopped about five months prior because he had 
been "too weak to smoke."  The examiner noted that a chest 
x-ray had revealed a large tumor and "almost complete 
whiteout of the right lung."  He stated the family was shown 
the x-ray and advised that it was "probably cancer."  He 
further stated that he told the veteran about the abnormal 
chest x-ray but did not use the word "cancer" with him.  
The wording in this medical record is evidence against a 
finding that the veteran had been diagnosed with lung cancer 
prior to March 1998.  Again, had the veteran been diagnosed 
with and treated for lung cancer prior to the March 1998 
admission, the examiner would not be stating that the 
veteran's family was told it was "probably cancer," and he 
would not have needed to hide the diagnosis from the veteran 
had he already known of such diagnosis.  

Subsequent treatment records, dated in April 1998, further 
support a finding that the veteran's lung cancer had not been 
diagnosed prior to March 1998, as the examiners note that the 
veteran had entered the emergency room the prior month and 
had been "found to have right lung tumor."  Such wording is 
not conducive to a finding that the March 1998 treatment for 
lung cancer was subsequent to treatment previously provided 
for such disease process.  The records created 
contemporaneously with the veteran's application for 
compensation do not support that the veteran had been treated 
prior to March 1998 for lung cancer.  The veteran did not 
indicate prior treatment, and when prior treatment records 
were sought by VA, none could be found.

Further, no medical professional has stated that lung cancer, 
or one of the other diseases that contributed to the 
veteran's death, was shown in service or that cancer 
manifested to a compensable degree within one year of 
discharge from service or within 30 years following the 
veteran's last possible exposure to an herbicide agent.  VA 
attempted to obtain a medical opinion, and the examiner 
indicated there was insufficient evidence in the claims file 
to show that cancer was brought on by the veteran's military 
service or Agent Orange.  

It must be noted that presumptive service connection is not 
based on a finding that a veteran first show a disease or 
injury during the presumptive period, but rather that a 
disease or injury is presumed to have begun in service by 
manifesting to a compensable degree following the veteran's 
service.  Therefore, even if VA conceded the veteran was 
first diagnosed with lung cancer during the 30-year period 
following the veteran's last exposure to an herbicide agent, 
the appellant would still lose if it could not be shown that 
(1) lung cancer had its onset during service; (2) manifested 
to a compensable degree within one year following discharge 
from service or within 30 years following the veteran's last 
exposure to an herbicide agent; or (3) was otherwise due to 
service.  

As the preponderance of the evidence is against a finding 
that service connection for cause of the veteran's death was 
warranted on a direct basis, an effective date earlier than 
January 1, 2002, for the award of such benefit is not 
warranted.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).

In sum, the Board understands that the appellant feels 
entitled to an earlier effective date.  She filed her claim 
for service connection for cause of the veteran's death in 
October 1998, and that claim was still pending at the time 
the Board granted service connection for cause of the 
veteran's death.  However, the appellant's claim was granted 
based upon a change in the law that became effective on 
January 1, 2002.  Prior to that date, lung cancer had a 
presumptive period of 30 years following the last date the 
veteran was exposed to an herbicide agent.  Additionally, 
prior to that date, the preponderance of evidence was against 
entitlement to the benefit on a direct basis or on a 
presumptive basis.  The Board does not have the authority to 
grant an effective date prior to the date the liberalizing 
law became effective when a claim is granted based upon the 
liberalizing law.  See 38 C.F.R. § 19.5 (2006) (Board is 
bound by the applicable statutes and regulations pertaining 
to VA).  Here, Congress removed the 30-year presumption 
period from respiratory cancers associated with herbicide 
exposure as of January 1, 2002, and therefore that is the 
earliest effective date available to the appellant.

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
The Board regrets that a more favorable determination could 
not be made in this case.  



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for lung cancer, claimed as due to Agent 
Orange exposure, for accrued purposes, is denied.

An effective date earlier than January 1, 2002, for the award 
of DIC based on service connection for cause of the veteran's 
death is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


